DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claim 1, 4, 5-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over McMahan et al. (US PG Pub. 2006/0272278), in view of Gray et al. (US PG Pub. 2005/0064178).
Regarding Claim 1: McMahan et al. disclose a method for imparting textures to the surfaces of thermoset articles during the articles formation comprising (SMC thermoset compound, [0003]-[0004]); introducing a platen with a texture grained or woven patterns to a mold (Figure 1); providing a thermoset material to the mold (predetermined weight of SMC within a lower mold half); applying the platen under pressure and heat to the thermoset material to impart the texture to a surface of the thermoset material; allowing the thermoset material to cure(heated to facilitate flow and affect the thermosetting reaction); and removing the thermoset article from the mold (inherent in the molding process described) ([0003]-[0004], Figure 1). McMahan et al. fail to describe wherein the platen is provided with a woven surface texture.  However given the teachings of McMahan et al. a person having ordinary skill in the art at the time of invention would have found other designs to be a matter of design choice. Further, Gray et al. teach imparting a woven cloth-like texture into sheet molding compound using a molding method (Abstract) and while said cloth-like texture is not described as “mimicking a woven carbon fiber mat” such considerations would be a matter of mere aesthetics (design choice) absent a showing of unexpected results.  Therefore persons having ordinary skill in the art at the 
Regarding Claim 4: McMahan et al. disclose the invention as described above in the rejection of claim 1.  McMahan et al. further describe wherein the platen is etched to provide the texture ([0004]) but does not describe laser etching.  However absent a showing of unexpected results a person having ordinary skill in the art at the time of invention would have found etching by any known etching method to be obvious to provide the pattern in the surface of the mold plate.
Regarding Claims 5-7 and 11: McMahan et al. disclose the invention as described above in the rejection of claim 1.  McMahan et al. further describe wherein the thermoset material is a resin of at least one of an epoxy resin, an unsaturated polyester resin in the form of sheet molding compound (SMC) and further comprises glass fibers ([0003]).

Claims 8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over McMahan et al. (US PG Pub. 2006/0272278) and Gray et al. (US PG Pub. 2005/0064178) as applied to claims 1 and 6 above, and further in view of Schonfeld et al. (US PG Pub. 2010/0041802).
Regarding Claim 8: McMahan et al. disclose the invention as described above in the rejection of claim 1.  McMahan et al. fail to specifically describe wherein the fibers are natural fibers.  However Schonfeld et al. disclose SMC compounds comprising thermoset polymers and comprising various fiber fillers such as jute (a natural fiber, [0033]).  Given those teachings a person having ordinary skill in the art at the time of invention would have found various fiber fillers to be obvious in SMC. 
Regarding Claim 10: McMahan et al. disclose the invention as described above in the rejection of claim 1.  McMahan et al. fail to specifically describe wherein the fibers are chopped fibers. However Schonfeld et al. disclose SMC compounds comprising thermoset polymers and comprising various fiber fillers ([0033]) and further disclose that those fibers are cut (chopped) into lengths of between 25 and 50mm.  Given those teachings a person having ordinary skill in the art at the time of invention would have found various chopped fiber fillers to be obvious in SMC
Regarding Claim 12 : McMahan et al. disclose the invention as described above in the rejection of claim 1.  McMahan et al. fail to specifically describe wherein the thermoset material is impregnated with carbon fibers. However Schonfeld et al. disclose SMC compounds comprising thermoset polymers and comprising various fiber fillers such as carbon fibers ([0033]).  Given those teachings a person having ordinary skill in the art at the time of invention would have found various fiber fillers to be obvious in SMC
Response to Arguments
Applicant's arguments filed 8 March 2021 have been fully considered but they are not persuasive. Applicant argues that the prior art does not teach that the woven pattern mimics a woven carbon fiber mat, however as described above in the rejection of the claims, given the teachings of the prior art and absent a showing of unexpected results, a person having ordinary skill in the art at the time of invention would have found such matters to be a matter of design choice, relating only to aesthetics, and would have found the provision of various types of patterns obvious and well within the skill of a routineer in the art.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521.  The examiner can normally be reached on CST 10-4 Monday and Wednesday and 10-8 Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J GRUN/Primary Examiner, Art Unit 1744